Citation Nr: 0207673	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1960, from May 1961 to May 1971, and from January 
1973 to January 1980.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for hypertension, service connection for squamous cell 
carcinoma of the throat, and determined that new and material 
evidence had not been received to reopen the claim of service 
connection for spondylolysis without spondylolisthesis at L5-
S1.  All issues were appealed to the Board.

In a July 1999 decision, the Board denied service connection 
for squamous cell carcinoma of the throat and determined that 
new and material evidence had not been received to reopen the 
claim of service connection for spondylolysis without 
spondylolisthesis at L5-S1.  The issue of entitlement to an 
increased rating was remanded to the RO for further action, 
which has been accomplished.  

In the Board's July 1999 decision, the Board referred the 
matter of an increased rating for low back strain to the RO 
for appropriate action.  Since this matter has not been 
addressed by the RO, the Board again refers this matter to 
the RO.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's diastolic pressure readings are not 
predominantly 110 or more nor are his systolic readings 
predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension, under the rating criteria in effect prior to 
and since January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  In pertinent part, the 
VCAA and implementing regulations redefine the obligations of 
VA with respect to the duty to assist and provide for an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of the reasons and bases for the denial of his 
claim in the February 1996 rating decision, May 1997 
statement of the case, May 1998 supplemental statement of the 
case, July 1999 Board remand, and February 2002 supplemental 
statement of the case.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and Board remand 
decision, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the Board specifically remanded the 
issue on appeal for additional evidence to be obtained and 
for the veteran to be afforded a VA examination.  In an 
August 1999 letter, the veteran was advised to inform VA if 
he had been treated for his hypertension and to provide VA 
with the appropriate information to obtain those records.  
The veteran did not respond.  The Board notes that the 
veteran has been afforded two VA hypertension examinations.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

In a September 1980 rating decision, service connection was 
granted for hypertension effective February 1980.  A 10 
percent disability rating was assigned.  In June 1995, the 
current claim for an increased rating was received.  

Thereafter, VA outpatient records were received.  In February 
1995, several blood pressure readings were taken and the 
veteran was diagnosed as having hypertension that was not 
under control.  The blood pressure readings were as follows: 
194/108, 204/116, 194/108, 144/90, and 146/94.  In June 1995, 
his blood pressure was 128/68.  

In December 1995, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran's heart was 
not enlarged and the apex beat was not beyond the 
midclavicular line.  The point of maximal impulse (PMI) was 
in the fifth intercostal space within the midclavicular line.  
There were no murmurs or gallops.  The pulse was 70 per 
minute and respirations were 20 per minute.  Sitting blood 
pressure was 172/98.  Peripheral pulses were normal.  The 
veteran had an abnormal electrocardiogram (EKG).  The 
impression was suspect calcific granulomata in the right base 
by chest x-ray and tortuous atherosclerotic descending aorta.  
It was noted that the veteran was on blood pressure 
medication.  The veteran reported to the examiner that his 
hypertension had been difficult to control despite multiple 
medications.  

The veteran underwent another VA examination in February 
2000.  At that time, it was noted that the veteran had been 
taking a combination of hypertension medications for years.  
The veteran claimed that he sometimes becomes dizzy or sees 
yellow spots when he stands up from prolonged sitting that 
can last from 15 to 20 seconds.  He denied syncope, 
palpitations, and chest pain.  The veteran related that with 
the current medications, his blood pressure was only slightly 
elevated when he was at home and serene, but that it became 
more elevated when he went for a check-up or was under 
stress.  Physical examination revealed that the veteran's 
blood pressure readings were 160/90 in the right arm and 
162/92 in the left arm supine with pulse of 80.  His blood 
pressure readings were 162/92 sitting and 162/94 standing 
with pulse of 86.  PMI was in the fifth intercostal space 
within the midclavicular line.  There was no heave or thrill, 
rhythm was regular at 80.  S1 and S2 were normal.  There was 
no gallops, rub, or extrasystole.  The examiner reviewed the 
results of prior studies, including an echocardiogram 
performed in January 2000, which showed normal functioning, 
including of the left ventricle.  A treadmill stress test 
also completed in January 2000 revealed abnormal 
nondiagnostic exercise due to baseline changes in the EKG 
with no specific ischemic changes.  Maximum blood pressure 
was 208/84.  Chest x-rays from September 1999 showed 
calcified aorta only.  Carotid ultrasound from September 1999 
revealed extensive plaque in the common carotid artery, both 
internal carotid artery and proximal portion of both external 
carotid arteries with no evidence of hemodynamic significant 
stenosis.  The diagnosis was essential hypertension.  

Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The veteran currently contends that a higher rating is 
warranted for his hypertension.  He asserts that his 
hypertension has caused recurrent, severe, and unresolved 
dizziness.  However, since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board will 
evaluate whether the veteran's current subjective and 
objective symptoms warrant a higher rating.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The applicable criteria for rating 
cardiovascular disorders, including hypertension, were 
revised, effective January 12, 1998 (during the pendency of 
this appeal).  See 62 Fed. Reg. 65,207 (1997) (codified at 38 
C.F.R. pt. 4).  Where a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
notes that the new version of the regulation may only be 
applied as of the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation is 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  

During the course of the veteran's appeal, the veteran's 
blood pressure readings were as follows: 194/108, 204/116, 
194/108, 144/90, 146/94, 128/68, 172/98, 160/90, 162/92, 
162/92, 162/94, 208/84.  A review of the diastolic pressure 
readings shows that they were not predominantly 110 or more.  
There was only one reading that was 110 or more.  A review of 
the systolic readings shows that they were not predominantly 
200 or more.  There was only one reading that was 200 or 
more.  Accordingly, a higher rating is not warranted under 
either version of the rating criteria for hypertension and, 
as such, neither version is more favorable to the veteran.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's hypertension now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Under these circumstances, the Board must conclude that the 
criteria for an evaluation in excess of 10 percent have not 
been met and that the claim must be denied.  The Board agrees 
that the veteran is competent to assert that he is worse or 
that he should have a higher evaluation.  However, the Board 
concludes that the evidence generated by medical 
professionals is more probative of the degree of disability 
than the veteran's lay opinion.  The preponderance of the 
evidence is against the veteran's claim and there is no doubt 
to be resolved. 
ORDER

An increased rating for hypertension is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

